08/13/2020



                                                                                   Case Number: DA 20-0227




        IN THE SUPREME COURT OF THE STATE OF MONTANA
                          Case No. 20-0227
______________________________________________________________

DEBBIE MARIE WELSCH,

            Plaintiff and Appellant,

      vs.

SPECTRUM MEDICAL,

            Defendant and Appellee.


               ORDER FOR DISMISSAL WITH PREJUDICE


      Before this Court is the parties’ Stipulation for Dismissal with Prejudice, and

the Court having read and reviewed the Stipulation and good cause appearing:

      IT IS HEREBY ORDERED the above-captioned case is DISMISSED

WITH PREJUDICE, and each party is to bear their owns costs and fees.




                                                                        Electronically signed by:
                                                                              Mike McGrath
                                                                 Chief Justice, Montana Supreme Court
                                                                             August 13 2020